Title: To James Madison from John Peirson, 20 January 1814 (Abstract)
From: Peirson, John
To: Madison, James


        § From John Peirson. 20 January 1814, Biddeford. “The Subscriber a Citizen of the United States of Biddeford in the County of York & Commonwealth of Massachusetts humbly represents that he has Business of importance to transact in the Havanna in the Island of Cuba & prays that your Excellency will grant him a passport (agreeably to a provision in the 1st. Section of the Act laying an Embargo &ca. passed Decr 17. 1813) to depart in some neutral vessel to the said Port of Havanna & as in duty bound will ever pray &ca. …”
      